 Case: 1:19-cv-00821-MRB-SKB Doc #: 18 Filed: 12/28/20 Page: 1 of 3 PAGEID #: 89




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

NEHEMIAH ROLLE, JR.,                                     Case No. 1:19-cv-821

       Plaintiff,
                                                         Barrett, J.
               vs.                                       Bowman, M.J.

JENNIFER BURNAUGH,

       Defendant.

                              REPORT AND RECOMMENDATION

       On June 5, 2020, the Clerk entered judgment in favor of Defendant after the Court

granted Defendant’s motion to dismiss Plaintiff’s complaint. (Docs. 15, 16). This civil

action is now before the Court on Plaintiff’s motion to vacate judgment pursuant to Rule

59 and Rule 60 of the Federal Rules of Civil Procedure. (Doc.17).

       The Federal Rules of Civil Procedure do not provide for a motion for

reconsideration. If filed within ten days of judgment, the district court may treat the motion

as one to alter or amendment judgment pursuant to Rule 59(e). Westerfield v. United

States, 366 Fed. Appx. 614, 619 (6th Cir. 2010). A Rule 59(e) motion “may be granted to

correct a clear error of law; to account for newly discovered evidence or an intervening

change in the controlling law; or to otherwise prevent manifest injustice.” Id.

       Additionally, Rule 60(b) outlines the circumstances in which relief from a court’s

final judgment or order is appropriate:

       On motion and just terms, the court may relieve a party or its legal
       representative from a final judgment, order, or proceeding for the following
       reasons: (1) mistake, inadvertence, surprise, or excusable neglect; (2)
       newly discovered evidence that, with reasonable diligence, could not have
       been discovered in time to move for a new trial under Rule 59(b); (3) fraud
       (whether previously called intrinsic or extrinsic), misrepresentation, or

                                              1
 Case: 1:19-cv-00821-MRB-SKB Doc #: 18 Filed: 12/28/20 Page: 2 of 3 PAGEID #: 90




         misconduct by an opposing party; (4) the judgment is void; (5) the judgment
         has been satisfied, released or discharged; it is based on an earlier
         judgment that has been reversed or vacated; or applying it prospectively is
         no longer equitable; or (6) any other reason that justifies relief.


Fed. R. Civ. P. 60(b). The party seeking relief bears the burden of proving entitlement to

relief by clear and convincing evidence. Info-Hold, Inc. v. Sound Merchandising, 538 F.3d

448, 454 (6th Cir. 2008). "Rule 60(b) does not allow a defeated litigant a second chance

to convince the court to rule in his or her favor by presenting new explanations, legal

theories, or proof." Hall v. City of Williamsburg, 6th Cir. No. 18-5618, 2019 U.S. App.

LEXIS 9484, at *31 (Apr. 1, 2019) (quoting Tyler v. Anderson, 749 F.3d 499, 509 (6th Cir.

2014).

         Here, Plaintiff has not alleged any facts or cited any legal authority which suggests

that relief from judgment is warranted. Plaintiff’s motion simply rehashes his previous

arguments and fails to provide any grounds for Rule 59 relief or present any new evidence

or matters that meet Rule 60(b), including the 60(b)(6) standard. Accordingly, it is

therefore RECOMMENDED that Plaintiff’s motion to vacate judgment (Doc. 17) be

DENIED.


                                                          s/ Stephanie K. Bowman
                                                          Stephanie K. Bowman
                                                          United States Magistrate Judge




                                               2
 Case: 1:19-cv-00821-MRB-SKB Doc #: 18 Filed: 12/28/20 Page: 3 of 3 PAGEID #: 91




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

NEHEMIAH ROLLE, JR.,                                    Case No. 1:19-cv-821

       Plaintiff,
                                                        Barrett, J.
               vs.                                      Bowman, M.J.

JENNIFER BURNAUGH,

       Defendant.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            3
